              Case 6:18-bk-07576-KSJ            Doc 12    Filed 03/05/19      Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In re:
                                                                                     Case No.: 18-07576
                                                                                               Chapter 7
Jose Leonardo Guerrero
Hayna Rivera Gonzalez

                      Debtor(s)             /

                              REPORT AND NOTICE OF TRUSTEE'S
                         INTENTION TO SELL PROPERTY OF THE ESTATE

TO:              All Interested Parties

FROM:            Arvind Mahendru, Trustee

         Arvind Mahendru, trustee of the above captioned debtor estate, hereby gives notice of a proposed

sale of property of the estate and shows:

         1. Property of the estate includes non-exempt personal property described as a 2011 Kia

Sportage VIN # KNDPC3A27B7016956, mileage as listed on Schedule “A/B” of the debtor(s) petition

(the “Property”).


           NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

                Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within (21)
twenty-one days from the date set forth on the attached proof of service, plus an additional three
days for service if any party was served by U.S. Mail. If you object to the relief requested in this
paper, you must file a response with the Clerk of the Court at 400 W. Washington St., Suite 5100,
Orlando, Florida 32801and serve a copy on Arvind Mahendru, Trustee, 5703 Red Bug Lake Road
#284, Winter Springs, Florida 32708 and any other appropriate persons within the time allowed.
        If you file and serve a response within the time permitted, the Court will either schedule
and notify you of a hearing, or consider the response and grant or deny the relief requested without
a hearing. If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.




                                                    1
              Case 6:18-bk-07576-KSJ             Doc 12      Filed 03/05/19        Page 2 of 3



        2. The trustee has valued the Property based upon current auction results reports from
several area auto auctions. The trustee values the estate’s interest in the Property, after
consideration of costs that would be incurred if the property were sold at auction at $2575.00.
        3. The trustee has received an offer to purchase the property from the debtor(s), Jose Leonardo
Guerrero, Hayna Rivera Gonzalez for $2575.00, payable in ten (10) consecutive monthly payments of
$257.50.00 until paid in full. The Trustee has received $515.00 as of 03/01/19 from the debtor(s).
        4. The trustee is unaware of any liens on the Property. The sale is being made subject to
all liens and encumbrances. There may be encumbrances that the trustee is not aware of. The Property is
being sold subject to the following liens and encumbrances:
Lien holder name & address Amount of Lien
none
The trustee has noted all liens of which he has knowledge. However, the Trustee has not performed a
judgment or lien search. The property is being sold subject to any and all liens of record, as well as any
and all easements, restrictions and reservations of record, and back taxes, if any, and current and
subsequent taxes. Buyer is responsible for checking marketability of title prior to date of sale.
        5. The Property is being sold “ALL ITEMS WILL BE SOLD AS ONE LOT as is, where is”
“with no warranties of any kind” “express, implied or otherwise.” It is the buyers’ responsibility to
examine title or otherwise identify any encumbrances on the property not disclosed in 4 above. To the
extent that encumbrances not disclosed above exist, it is the buyers’ responsibility to satisfy those
encumbrances.
        6. The trustee will entertain any higher bids for the purchase of the Property described in
1 above. Such bids must be in writing and accompanied by a deposit of 100% of the proposed
higher purchase price. Any higher bid must be received by the trustee at the address listed below
no later than the close of business on twenty one (21) days from the date of mailing as indicated
below. If more than one bid is received, a telephone auction will occur among the bidders on the
earliest date the trustee can arrange such auction.
March 5, 2019



                                                            /s/Arvind Mahendru, Trustee
                                                            Arvind Mahendru, Trustee
                                                            5703 Red Bug Lake Road, #284
                                                            Winter Springs, FL 32708
                                                             Office: 407-504-2462
                                                            Email: amtrustee@gmail.com




                                                       2
             Case 6:18-bk-07576-KSJ            Doc 12      Filed 03/05/19      Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2019 a true and correct copy of the above and foregoing has
been furnished by regular U.S. Mail, postage prepaid, or electronic file transfer to all parties on the
mailing matrix, which is attached to the original of this document and filed with the Court, and the United
States Trustee.

                                                         /s/ ARVIND MAHENDRU, Trustee




                                                     3
